105 U.S. 6
105 U.S. 6
26 L.Ed. 937
BARTHOLOWv.TRUSTEES.
October Term, 1881

On a certificate of division in opinion between the judges of the Circuit Court of the United States for the Southern District of Illinois.
Submitted by Mr. John D. Stevenson for the plaintiff.
There was no opposing counsel.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.


1
All the questions certified in this case are answered in the negative, on the authority of Weightman v. Clark, 103 U. S. 256. As the judgment was in accordance with this opinion, it would have been in all respects affirmed if the case had been brought here by writ of error. We find no such writ, however, and on that account dismiss the suit for want of jurisdiction. Under sect. 693 of the Revised Statutes, final judgments or decrees of the Circuit Courts in civil suits or proceedings, wherein there has been a division of opinion of the judges, are only reviewable here on writ of error or appeal. The sixth section of the act of 1802, c. 31 (2 Stat. 159), which allowed the questions to be certified up before judgment, was superseded by the first section of the act of July 1, 1872, c. 255 (17 Stat. 196).


2
Suit dismissed.